Citation Nr: 1724706	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether a reduction from 100 percent to 30 percent for systemic lupus erythematosus (SLE); discoid lupus face, neck, with arthropathies of the hands, wrists, ankles, and knees, effective February 1, 2013, was proper.

2. Whether the severance of basic eligibility for Dependents' Educational Assistance (DEA) benefits, effective February 1, 2013, was proper.

3. Whether the substantive appeal received June 5, 2013, was timely received.

4. Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. An August 2010 rating decision denied service connection for fibromyalgia. A November 2012 rating decision reduced the rating of systemic lupus erythematosus to 30 percent, and severed eligibility to DEA, both effective February 1, 2013. A January 2015 rating decision denied entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition.

The Board notes that in a June 2016 statement of the case, the RO characterized the issues of systemic lupus erythematosus and DEA as involving clear and unmistakable error. The reduction and severance were decided in a November 2012 rating decision and the Veteran indicated disagreement in a September 2013 statement. The Board therefore reviews these decisions de novo.

In a September 2016 letter, the Veteran requested to withdraw her request for a Travel Board hearing. Therefore, the Board deems her request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2016).

As for the matter of representation, the Board notes that the Veteran had appointed The American Legion as her representative in April 2001. In September 2016, the Veteran notified VA that she had requested to revoke The American Legion as her representative. Thus, the Board recognizes the Veteran is now proceeding pro se in this appeal. See 38 C.F.R. § 14.631 (f)(1) (2016) (an appellant can revoke his/her representative, in order to become unrepresented, at any time).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A March 1989 rating decision granted service connection for systemic lupus erythematosus and assigned a 30 percent rating effective December 4, 1986; an August 1996 rating decision increased the rating to 100 percent disabling effective August 8, 1996.

2. In July 2012, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for her systemic lupus erythematosus from 100 percent to 30 percent; the RO promulgated the proposed reduction in a November 2012 rating decision, effective February 1, 2013. 

3. The RO's decision to reduce the evaluation for systemic lupus erythematosus from 100 percent to 30 percent was made in compliance with applicable procedural and substantive requirements, including consideration of the examinations on which both the rating and reduction were based and that improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

4. The RO's November 2012 rating decision, which discontinued the Veteran's Dependents' Educational Assistance effective February 1, 2013, considered the required regulatory provisions and afforded the Veteran all required due process.

5. The Veteran's substantive appeal regarding the issue of entitlement to service connection for fibromyalgia received on June 5, 2013, was not filed within 60 days of the issuance of the statement of the case on August 8, 2012, or within one year of notification of the original April 2010 rating decision.

6. The Veteran's hospitalization from September 9, 1986 to December 3, 1986 occurred during service and thus did not pertain to a service-connected disability.




CONCLUSIONS OF LAW

1. The reduction of the rating for systemic lupus erythematosus from 100 percent to 30 percent, effective February 1, 2013, was proper. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.115b, Diagnostic Code 6350 (2016).

2. The RO's November 2012 rating decision, which discontinued Dependents' Educational Assistance, effective February 1, 2013, was proper; restoration of Dependents' Educational Assistance is not warranted. 38 C.F.R. § 3.655 (2016).

3. A substantive appeal regarding the issue of service connection for fibromyalgia was not timely filed. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.300, 20.302(b), 20.305 (2016).

4. The claim of entitlement to a temporary total disability rating based on hospitalization from September 9, 1986 to December 3, 1986, under the provisions of 38 C.F.R. §§ 4.29 and 4.30, has no legal merit. 38 C.F.R. §§ 4.29, 4.30 (1996); see Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

With regard to the propriety of the severance of DEA benefits and the claim for temporary total evaluation because of hospital treatment in excess of 21 days, as will be explained below, the claims lack legal merit. As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable to these claims decided herein. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). With regard to the issue of whether a substantive appeal filed June 5, 2013 was timely, VA's actions in notifying the Veteran are described in more detail below.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that s/he has 60 days to present additional evidence showing that compensation should be continued at the present level. The veteran is also to be informed that s/he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice. If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires. 38 C.F.R. § 3.105 (e).

In the present case, the RO proposed reducing the rating for lupus erythematous from 100 percent disabling to 30 percent in a July 2012 rating decision, with notice also sent in July 2012. The Veteran did not request a hearing. The reduction was finalized in a rating decision issued in November 2012, and was effective on February 1, 2013. Thus, the Board finds that the provisions of 38 C.F.R. § 3.105 (e) are applicable and were met.

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded a VA examination to address the severity of her systemic lupus erythematous in May 2012.  For the reasons indicated in the discussion below, the examination is adequate in order to evaluate whether the rating reduction was proper, because it was based on consideration of the Veteran's prior medical history and examinations, described the disability in sufficient detail to allow the Board to make a fully informed evaluation, and was as full and complete than those on which payments were authorized.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. § 3.344(a).  The examination included a review of the record and a physical examination with detailed findings.  Therefore, the Board finds that the VA examination report is adequate, and no further examination is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Reduction

Historically, a March 1989 rating decision granted service connection for lupus erythematosus, systemic, and assigned a 30 percent rating from December 4, 1986. A July 1994 rating decision increased the rating to 60 percent. An August 1996 rating decision increased the rating to 100 percent effective August 8, 1996.  Following a May 2012 VA examination, the RO proposed to reduce the rating in a July 2012 rating decision. Subsequently, in a November 2012 rating decision, the RO reduced the rating to 30 percent, effective February 1, 2013. On appeal, the Veteran contends that the reduction of the disability rating was improper.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In that regard, the requirements for reduction of ratings in effect for five years or more, which are applicable here and are set forth at 38 C.F.R. § 3.344 (a) and (b), provide that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction. See Brown v. Brown, 5 Vet. App. 413, 421 (1995); see also Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("Thus, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work."); Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  Examinations less full and complete than those on which payments were authorized or continued will not be used as the basis for reduction.  38 C.F.R. § 3.344(a).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement. Dofflemyer, supra. It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor "unless 'the Board concludes that a fair preponderance of evidence weighs against the claim.'" Brown, 5 Vet. App. at 421 (quoting Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990)). "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'" Green v. Nicholson, 21 Vet. App. 512 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

"Except as otherwise provided in [the rating] schedule, the disabilities arising from a single disease entity ... are to be rated separately as are all other disabling conditions, if any." 38 C.F.R. § 4.25(b) (2016). However, "[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided." 38 C.F.R. § 4.14 (2016). The rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered. Brady v. Brown, 4 Vet.App. 203, 206 (1993). When determining whether separate evaluations are warranted, "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Esteban v. Brown, 6 Vet.App. 259, 262 (1994). 

The Veteran's systemic lupus erythematosus (or SLE) is rated under Diagnostic Code (DC) 6350, a note to which provides that this condition is rated either by combining the evaluations for residuals under the appropriate system, or by evaluating under DC 6350, which ever results in the higher evaluation.  Compensable ratings are authorized for various degrees of exacerbations due to lupus. A 10 percent rating is warranted under DC 6350 where the evidence shows exacerbations once or twice per year, or that the disorder had been symptomatic during the previous two years. 38 C.F.R. § 4.88b. A 60 percent rating is warranted when there are exacerbations lasting a week or more, 2 or 3 times per year. A 100 percent rating is warranted for acute lupus with frequent exacerbations that cause severe impairment of health. The Board notes that the Veteran is also in receipt of service connection for disabilities found to be secondary to SLE, including migraine headaches (rated as 30 percent disabling), facial scarring (rated as 10 percent disabling), and hypertension (rated as noncompensably disabling). However, the propriety of the ratings for those disabilities is not at issue here.

With regard to the Veteran's initial 30 percent rating, the Board notes that the regulations were revised on July 31, 1996, and the 30 percent rating DC 6350 was removed. The Board also notes that because the Veteran's 30 percent rating has been in effect for over 20 years, it is protected and cannot be reduced except upon a finding of fraud. 38 C.F.R. § 3.951 (b).

Evidence relevant to the level of severity of the Veteran's SLE includes a VA examination report dated April 2010, an addendum opinion dated July 2010, and a VA examination report dated May 2012. The Board finds that this evidence does not support a 100 or 60 percent rating under DC 6350, and, thus, the rating reduction is proper.

The RO based the 100 percent disability rating on the result of an August 1996 VA examination report. During that examination, the Veteran reported that she was diagnosed with SLE, which she presented with butterfly rash on her face in 1985/1986. She had gradually developed pain, stiffness, and swelling in the joints of her hands, wrists, and knees. She treated her symptoms with ibuprofen, Tylenol, and Prednisone on and off, ever since the diagnosis. She has had several flare-ups, especially during her pregnancies. Subsequently, she noted disappearance of the rash on her face. At present, she complained of increased tiredness and taking a longer than usual time to finish her work. She stated that she found it extremely difficult to get out of bed. Joints were often red, hot and tender and during flare-ups, interfered with her activity at home. She stated that the joint pain flared up at least 2 to 3 times per week, aggravated by extreme heat or cold and stress. Her last emergency room visit was the previous month for exacerbation of symptoms. Physical examination included examination of the skin, lungs, cardiovascular systems, heart, abdominal, and extremities. The examiner diagnosed history of SLE with flare-ups limiting the Veteran's activity.

In April 2010, the Veteran underwent VA examinations to address the etiology of her claims of hypertension, facial scarring, migraine headaches, and fibromyalgia, all claimed as secondary to lupus. The April 2010 VA examiner diagnosed systemic lupus erythematosus by history, currently in remission. In a July 2010 VA addendum opinion, the examiner noted that, per the last examination, as well as a rheumatology clinic evaluation dated July 14, 2008, the SLE was in remission. The examiner further opined that the Veteran's current symptoms of generalized pain are secondary to fibromyalgia.

On May 2012 VA examination, the examining rheumatologist, who was the chief of rheumatology of the VA Medical Center (VAMC), noted that the Veteran was diagnosed with systemic lupus erythematosus in 1985, during service. She had a malar rash with generalized fatigue. A biopsy performed and histologic examination was consistent with SLE. She was treated with steroids. Subsequently she had episodes of "hives" described by the Veteran as pruritic raised papules that were treated with brief courses of steroids. An opinion from an allergist in May 2008 indicated that her symptoms might represent a form of vasculitis related to her diagnosis of SLE. However, the rash has not recurred recently. An opinion from rheumatology in July was that SLE was in remission. The examiner found that the Veteran's treatment plan did not include oral or topical medications for lupus over the past 12 months. The status of SLE was described as "in remission." Angioedema, which was possibly related to SLE, occurred in the past but had not occurred since 2008. The examiner found "0" exacerbations per year. No area of the Veteran's body was affected by cutaneous manifestations of lupus. There were no other findings attributable to an autoimmune disease, including SLE. A March 2010 computed tomography of the lumbar spine was negative. An August 2010 x-ray of the feet showed minor calcaneal spurring. November 2011 laboratory testing revealed hemoglobin to be 12.1, hematocrit to be 36.4, white blood cell count to be 7.26, white blood cell differential count to be normal. An April 2010 antinuclear antibody test was negative. A November 2011 urinalysis showed that microalbumin was not elevated, and there was no protein, glucose, hyaline casts, granular casts, or blood. The examiner found that the Veteran's autoimmune disease did not impact her ability to work. The examiner further noted that the Veteran's fibromyalgia and depression are significantly affecting her ability to work, but do not appear to be causally related to the diagnosis of SLE. Episodic urticaria, while possibly related, has been quiescent for several years. 

Given the evidence of record, the Board finds that the reduction of the rating was proper and restoration is not warranted.  The April 2010 and May 2012 VA examiners both indicated that the SLE was in remission.  These findings were based on examination reports that were as full and complete as the one on which the 100 percent rating was based.  The May 2012 VA examination in particular, conducted by a VAMC chief of rheumatology, contained a detailed medical history and comprehensive examination findings including laboratory and imaging testing.  The examiner's opinion that the SLE was in remission was based on these detailed findings.  In addition, while the Veteran continued to experience pain and other symptoms, they were not attributable to the SLE, and thus improvement in the veteran's ability to function under the ordinary conditions of life and work related to the SLE was shown.

The Board further notes that no other evidence of record since February 1, 2013 indicates that a disability rating greater than 30 percent is warranted.  In this case, the medical evidence of record does not show that the Veteran suffered exacerbations of lupus lasting a week or more, for 2 or 3 times per year, as required for a 60 percent rating under DC 6350. Further, there is no evidence of acute lupus with frequent exacerbations that cause severe impairment of health, as required for a 100 percent rating.

The Board has considered the lay assertions of record, including the contentions of the Veteran in support of a relationship between her current joint symptoms and her service-connected SLE. The Veteran is competent to report her symptoms of joint pain.  In addition, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to whether her symptoms are attributable to SLE or fibromyalgia is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent. To the extent these statements are competent, the Board finds that the specific, reasoned medical opinions are of greater probative weight than the Veteran's more general lay assertions. These opinions, in particular the May 2012 VA rheumatology opinion, reflect that the Veteran's joint symptoms are not attributable to her SLE. Thus, this is not a situation in which it is not possible to separate the effects of the service-connected and non-service-connected disabilities, and such signs and symptoms be attributed to the service-connected disability or disabilities.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Therefore, the Board finds that the reduction of the Veteran's disability rating for a systematic lupus erythematosus from 100 percent to 30 percent is proper. In reaching this decision, the Board has considered the both the benefit of the doubt doctrine and the fact that if doubt in a reduction case remains, the rating will be continued in effect.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 38 C.F.R. § 3.344(b). However, for the above reasons, the weight of the evidence supports the reduction and those provisions are therefore not for application.

In so finding, the Board is sympathetic to the Veteran's statements with regard to the debilitating effects of her symptoms, which have been attributed to her fibromyalgia.  Although the Board will find below that her substantive appeal from the denial of service connection for fibromyalgia was not timely filed, the Veteran is free to file an application to reopen that claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
 
III.  Severance of DEA Benefits

Basic eligibility for DEA benefits under the provisions of 38 U.S.C.A., chapter 35 is granted for a child or spouse of a person who has a total disability permanent in nature resulting from a service-connected disability. 38 U.S.C.A. §§ 3500, 3501. (While there are numerous other bases for entitlement to eligibility for DEA, those bases including death due to service-connected disability, are not relevant to this case. See 38 C.F.R. §§ 21.3020, 21.3021 (2016)). 

The Board has concluded above that the reduction of the Veteran's total disability rating for systemic lupus erythematous effective February 1, 2013, was proper. Thus, since February 1, 2013, the Veteran has not met the basic eligibility requirements which would provide a basis for an award of DEA to any claimant. Specifically, as of that date, she did not have a permanent total service-connected disability. As the Veteran did not meet any of the statutory or regulatory requirements for an award of eligibility for DEA, an appeal for continuation of such benefits must fail. VA is not authorized to award eligibility for DEA benefits in the absence of entitlement under the law. Because of Veteran's lack of entitlement under the law to such benefits, and absence of VA authority to authorize such benefits when the eligibility criteria are not met, termination of the eligibility for DEA benefits in this case is required by law. Any claim that continued DEA benefits are warranted must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

IV. Timeliness of Appeal

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101. The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board. 38 U.S.C.A. § 7108; 38 C.F.R. § 20.101 (c), (d).

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information. Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal. 38 C.F.R. § 20.202. The "necessary information" consists of specific arguments relating to errors of facts or law made by the AOJ in reaching the determination being appealed, and the arguments made are to be construed liberally. Id.; see also Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2010) (substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide). Id. at 360 (upholding Board's finding of lack of valid substantive appeal where communication did not indicate why the denial of the claim might be erroneous, dispute any finding of fact made by the RO decision, include even the vaguest outline of error for the Board to address, or reference any argument made in prior correspondence during the claim).

The substantive appeal must be filed within 60 days from the date that notification of an SOC is sent to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later. The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302 (b).

In this case, an August 2010 rating decision denied service connection for fibromyalgia. The Veteran submitted a notice of disagreement with that decision later that month. On August 8, 2012, the RO issued a SOC and mailed a copy of the SOC to the Veteran's address of record. The SOC notified the Veteran that she had sixty days from the date of the SOC to file a substantive appeal, and included a blank VA Form 9.

However, VA did not receive the Veteran's substantive appeal, via a VA Form 9, until June 5, 2013, more than sixty days after issuance of the SOC on August 8, 2012. The Board notes that the Veteran submitted several statements with regard to the issue of reduced rating for lupus prior to June 5, 2013, some of which referenced the Veteran's claim for fibromyalgia. However, even if VA construed these statements are constituting a formal appeal under Ortiz, the earliest statement was not filed until October 10, 2012, which is also more than sixty days after issuance of the SOC.

The Board has considered that a substantive appeal is not a jurisdictional requirement, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly, where appropriate. Percy v. Shinseki, 23 Vet. App. 37 (2009). However, in this case, the Veteran's substantive appeal was determined to be untimely by the RO. The RO then provided notice and an explanation to the Veteran of its determination in June 2013 letter, and subsequently in a July 2014 SOC. Thus VA has not taken action indicating to the Veteran that the substantive appeal was timely.  Additionally, there are no other circumstances which would persuade the Board that the timeliness of the substantive appeal should be waived in this case. The Veteran has not presented evidence she attempted to file the substantive appeal prior to the expiration of the time period, and has not otherwise provided good cause as to why a substantive appeal was not timely filed. Therefore, the Board finds waiver of timeliness in the filing of a substantive appeal is not warranted in this case.

Based on all of the foregoing, the Board finds the Veteran's substantive appeal received by VA on June 5, 2013 was not timely filed. 38 U.S.C.A. § 7105 (d)(3) (2016). Accordingly, the Veteran's appeal as to this matter is denied.

IV. Temporary total rating for hospitalization over 21 days

A temporary total disability rating (100 percent) will be assigned when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days. 38 C.F.R. § 4.29.

A temporary total disability rating (100 percent) will be assigned when it is established by report at hospital discharge or outpatient release that entitlement is warranted. Total ratings will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or for continued use of wheelchair or crutches, (3) immobilization by cast, without surgery, of one major joint or more (emphasis added). 38 C.F.R. § 4.30.

The Veteran contends she is entitled to a temporary total disability rating due to her hospitalization for service-connected systemic lupus erythematosus, from September 9, 1986, to her date of discharge on December 3, 1986. As this period of hospitalization and convalescence was during service, and preceded the grant of service connection for any disability, this hospitalization may not be considered under 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30. Thus, a temporary total disability rating is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, at 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

The reduction in rating from 100 percent to 30 percent for systemic lupus erythematosus; discoid lupus face, neck, with arthropathies of the hands, wrists, ankles, and knees, effective February 1, 2013, was proper, and the appeal is denied.

The severance of Dependents' Educational Assistance, effective February 1, 2013, was proper, and the appeal is denied.

The substantive appeal on the issue of entitlement to service connection for fibromyalgia, filed on June 5, 2013, was not timely, and the appeal is denied.

Entitlement to a temporary total disability rating based on hospitalization from September 9, 1986 to December 3, 1986, under the provisions of 38 C.F.R. §§ 4.29 and 4.30, is denied.





______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


